Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed 9/11/22 is acknowledged.  Claim 10 was canceled.  Claim 23 was added.  Claims 1-9 and 11-23 are pending and are under examination.
Response to Reply
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 23 are rejected because “wherein the cellular particles are sorted without first tagging or labeling the cellular particles” (and similar claim language in claim 14) is unclear in light of applicant’s specification.  Because the claimed method of claims 1 and 23 include the term “comprising,” and e.g., [0132] of applicant’s specification recites in one embodiment, no staining is conducted in one step, then staining is conducted in a subsequent step, it is unclear whether the claimed method invention of claims 1 and 23 include cellular particles that are not tagged or labeled for the entire process or just for one step. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Pub. No. 2014/0248621, newly cited) in view of Ravkin et al. (“Ravkin,” US Pub. No. 2003/0059764, previously cited). 
As to claims 1, 12, 14, and 23, Collins teaches a method of segregating cellular particles from a tissue sample comprising: (i) obtaining the tissue sample (e.g., [0015], [0053], et seq., tissue sample from fluid biopsy, blood sample, etc.); and (ii) sorting cellular particles in the tissue sample by size into at least a first cellular particle population (e.g., CTCs of smaller sizes, see RBCs about 5 um in diameter) and a second cellular particle population (e.g., CTCs of larger sizes, leukocytes 8-14 um in diameter and CTCs 16-20 um in diameter; see also, e.g., [0097] et seq.), wherein the cellular particles are sorted without first tagging or labeling the cellular particles (e.g., [0006] et seq. recites label-free sorting).
Regarding claims 1 and 12, while Collins teaches homogenous cells flowing in a fluidic device in fig. 22, Collins does not specifically teach homogenous cells for all the embodiments.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize homogenous cells because it would allow for cost-effective analysis of cells for various biodiagnostic or therapeutic applications. 
As to claim 2, see e.g., [0004] et seq.
As to claims 3-6, see e.g., [0015] et seq., and [0100]. 
As to claim 7, see e.g., fluid biopsy in [0015] et seq.
As to claim 8, see e.g., [0098] et seq.
As to claim 9, see claim 16 of Collins. 
As to claim 11, see e.g., fig. 1(a). 
As to claim 13, see e.g., [0017] et seq., which teaches inertial fluidics. 
As to claim 15, see e.g., [0018] et seq., which teaches various protein biomarkers. 
As to claim 21, the f-BIOPSY Chip can successfully isolate CTCs from the normal cells (e.g., RBCs) from a blood sample in e.g., [0100] et seq.
As to claim 22, see e.g., [0072] et seq., which teaches CTC enrichment. 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Ravkin et al. (“Ravkin,” US Pub. No. 2003/0059764, previously cited). 
See Collins above. 
As to claim 16, Collins does not specifically teach sequencing the cellular populations.  Ravkin teaches in e.g., [0321] et seq., sequencing cellular populations.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to sequence cellular populations because it would be beneficial to determine expression patterns of the receptors or other molecules of interest (e.g., [0321] of Ravkin). 
As to claims 17 and 18, Collins does not specifically teach the claimed amounts.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to discover the optimum or workable ranges by routine experimentation because the claimed amount is a result-effective variable.
As to claims 19 and 20, Collins does not specifically teach amplification cycles.  Ravkin teaches amplification, and next-generation sequencing in e.g., [0162] et seq.  As to the plurality of amplifications, it has been held that mere duplication has no patentable significance unless new and unexpected result is produced.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include amplification cycles to analyze specific genes (e.g., [0162] of Ravkin). 
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-23 have been considered but are moot because of the new grounds of rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

9/29/2022